COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       MEMORANDUM ORDER ON MOTION FOR REHEARING

Appellate case name:     Percy Vernon Rancifer V. The State of Texas

Appellate case number:   01-11-00497-CR

Date motion filed:       May 28, 2013

Party filing motion:     Appellant

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale
                   Acting for the Court

Panel consists of: Justice Keyes, Massengale and Brown


Date: June 7, 2013